   Case 5:18-cv-00037-LGW-BWC Document 107 Filed 07/23/21 Page 1 of 4




          In the United States District Court
          for the Southern District of Georgia
                   Waycross Division

CHRISTOPHER BRYAN STEWART,

     Plaintiff,
                                              CV 5:18-037
     v.

EDWINA JOHNSON, et al.,

     Defendants.




                                 ORDER

     Before the Court is Plaintiff’s motion for leave to take

depositions for use at trial and to offer deposition testimony at

trial. Dkt. No. 95. Defendants filed a response in opposition

contending, inter alia, that the motion is untimely and would be

prejudicial to Defendants. Dkt. No. 102. For the reasons stated

below, Plaintiff’s motion is DENIED.

     Plaintiff moves to reopen discovery for the limited purpose

of deposing Plaintiff’s treating physicians, Dr. Diego Espinosa-

Jeidmann and Dr. Dilip Thomas (hereinafter “the witnesses”), for

use at trial. Dkt. No. 95. In doing so, Plaintiff seeks to use the

witnesses’ depositions as permitted under Federal Rule of Civil
    Case 5:18-cv-00037-LGW-BWC Document 107 Filed 07/23/21 Page 2 of 4



Procedure 32(a)(4)(B), which states that a party “may use for any

purpose the deposition of a witness, whether or not a party, if

the court finds . . . that the witness is more than 100 miles from

the place of hearing or trial or is outside the United States.”

Fed. R. Civ. P. 32(a)(4)(B). 1 Plaintiff has not, however, taken

the deposition of either witness, nor has he shown good cause as

is required to reopen discovery.

     Under Federal Rule of Civil Procedure 16(b)(4), Plaintiff

must make a viable showing of good cause to justify reopening

discovery. See Tiya v. State Farm Fire & Cas. Co., No. 1:14-CV-

01314-RGV, 2014 WL 12069849, at *1 (N.D. Ga. Nov. 20, 2014) (“[A]

motion   to   reopen   discovery   .   .   .    ultimately       constitute[s]   a

modification of the . . . Scheduling Order and is evaluated under

Federal Rule of Civil Procedure 16(b).”).

     Plaintiff has failed to show good cause for discovery to be

reopened. The parties represented in their joint pretrial order

that discovery was complete on May 5, 2021 and that “all deposition

transcripts have been received.” Dkt. No. 82 at 3. Plaintiff now

moves to reopen discovery two months later to conduct additional

expert   witness    depositions.       Dkt.     No.    95.      Plaintiff’s   only

explanation    offered    for   failing        to     conduct    the   witnesses’

depositions during the discovery period is that Plaintiff recently


1 Plaintiff submits that both witnesses are located in Augusta, Georgia, which
is approximately 174.2 miles from Waycross, Georgia—where the trial is set to
take place. Dkt. No. 95 at 1.

                                       2
      Case 5:18-cv-00037-LGW-BWC Document 107 Filed 07/23/21 Page 3 of 4



learned these witnesses are “reluctant to travel to Waycross,

Georgia for trial.” Dkt. No. 95 at 1. A witness’s reluctance to

travel does not demonstrate good cause to reopen discovery. This

is    especially      true    given      that    Plaintiff        may    subpoena       these

witnesses as Rule 45 permits to compel their attendance. See Fed.

R. Civ. P. 45(c)(1)(B)(ii) (“A subpoena may command a person to

attend a trial . . . within the state where the person resides .

. . if the person . . . is commanded to attend a trial and would

not     incur     substantial       expense.”).         Accordingly,           Plaintiff’s

justification         fails   to   satisfy       the    good      cause       standard    for

reopening discovery.

       Moreover,       reopening        discovery      would      be     prejudicial       to

Defendants.       Prior      to   the    present    motion,        Plaintiff      had     not

indicated       the   possibility       of   his    need     to    conduct      additional

depositions for use at trial. Indeed, in the joint pretrial order

submitted to the Court, the parties agreed that they “d[id] not

anticipate using deposition testimony other than for impeachment

purposes.” Id. at 12. Furthermore, on July 7, 2021, the Court

conducted       the    pretrial     conference         and   gave       each    party     the

opportunity to state if any witness would be testifying by way of

deposition.       Plaintiff        acknowledges          that,         when     given     the

opportunity at the pretrial conference, he did not alert the Court

of his intent to offer these witnesses’ testimony at trial. Dkt.

No. 95 at 1. Plaintiff had ample time to conduct discovery or, in

                                             3
    Case 5:18-cv-00037-LGW-BWC Document 107 Filed 07/23/21 Page 4 of 4



the alternative, to bring this issue to the Court’s attention.

Requiring Defendants’ counsel to now attend the depositions of two

expert witnesses on the eve of trial would be unreasonable and

unduly burdensome. 2

     For the reasons stated above, Plaintiff’s motion, dkt. no.

95, is DENIED.

     SO ORDERED, this 23rd day of July, 2021.




                             HON. LISA GODBEY WOOD, JUDGE
                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF GEORGIA




2 Plaintiff suggests these depositions could be taken on July 28, 2021, which
would be less than a week before the trial is set to begin. Dkt. No. 95 at 2.



                                      4
